—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Schmidt, J.), dated November 19, 1996, which denied the plaintiff’s motion to restore the matter to the trial calendar.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the plaintiff’s motion (see, Innvar v Schapira, 208 AD2d 903). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.